Case 20-12141-mdc     Doc 43      Filed 09/24/20 Entered 09/24/20 13:02:23        Desc Main
                                  Document Page 1 of 1


NAHRGANG & ASSOCIATES, P.C.
BY: MATTHEW R. NAHRGANG, ESQUIRE
ATTY. I.D.: 60051
35 Evansburg Road
Collegeville, PA 19426
(610)489-3041
E-Mail mnahrgang@verizon.net

                   UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF PENNSYLVANIA
                                         :
IN RE: Arthur Herring, III               : NO. 20-12141
               Debtor                    :
                                         : CHAPTER 7


                         ORDER FOR EXPEDITED HEARING

       AND NOW, this        24th      day of           September           , 2020, upon

consideration       of   Expedited       Motion    of     Matthew     R.    Nahrgang     to

Withdraw as Counsel to Debtor, it is hereby ORDERED and DECREED

that the Motion is GRANTED.               A hearing on the Motion is set for

______________
 September 30, 2020 @______.
                      11:00 a.m     Movant shall serve this Order upon the

NITV   and   the    Debtor     via     e-mail     no    later      than    5:00   p.m.   on

_____________
September 25, 2020 and shall file a certification of service no later

than __________________.
      September 29, 2020




                                                         _____
                                          Magdeline D. Coleman
                                          Chief U.S. Bankruptcy Judge
